     Case 3:17-cr-00169-B Document 73 Filed 10/18/18          Page 1 of 2 PageID 341


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                    NO. 3:17-CR-169-B
SAID AZZAM MOHAMAD RAHIM


           GOVERNMENT’S NOTICE OF INTENT TO OFFER EVIDENCE

       The United States, through its attorney Errin Martin, Assistant United States

Attorney for the Northern District of Texas, hereby provides notice to defendant and to

the Court, that pursuant to Title 50, United States Code, Section 1806(c), the United

States intends to offer into evidence, or otherwise use or disclose in any proceedings in

the above-captioned matter, information obtained or derived from electronic surveillance

conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (FISA), as

amended, 50 U.S.C. § 1801-1812.

                                                 Respectfully submitted,

                                                 ERIN NEALY COX
                                                 United States Attorney

                                                 s/Errin Martin
                                                 ERRIN MARTIN
                                                 Assistant United States Attorney
                                                 Texas State Bar No. 24032572
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242
                                                 errin.martin@usdoj.gov

                                                 Taryn M. Meeks
                                                 Trial Attorney
                                                 U.S. Department of Justice
   Case 3:17-cr-00169-B Document 73 Filed 10/18/18          Page 2 of 2 PageID 342


                                 Certificate of Service

I certify that on October 18, 2018, a copy of this notice was served on James Whalen,
counsel for the defendant, via CM/ECF.

                                                s/Errin Martin
                                                ERRIN MARTIN
